Citation Nr: 1120605	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-46 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The record contains a properly completed VA Form 22-1990 from the Veteran making an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have been met.  38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present case, the record does not show that the Veteran was provided with notification of the VCAA, including the evidence necessary to substantiate her claim and the division of responsibilities between VA and the veteran in procuring the evidence relevant to his claim in accordance with 38 U.S.C.A. § 5103(a). However, as explained below, the Board finds that in this case the law, and not the evidence, is dispositive.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000) (providing that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (providing that VCAA not applicable where law, not factual evidence, is dispositive.).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, and not the evidence that is dispositive in this case.

Furthermore, VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim for educational assistance is incomplete, or if VA requires additional evidence or information to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and of the time limit provisions of § 21.1032(a)."

After consideration of all the evidence of record, the Agency of Original Jurisdiction denied the Veteran's claim by letter in August 2009.  The Veteran submitted a notice of disagreement in August 2009.  In October 2009, the RO issued a statement of the case which included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence used to reach that decision.  Based upon the foregoing, the Board finds that the Veteran was fully advised of the evidence needed to substantiate her claim and that all relevant evidence necessary for an equitable disposition of her appeal has been obtained.  



II.  Analysis

The Veteran had been in receipt of educational assistance under the MGIB program until July 2009.  See generally 38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).

In July 2009, the Veteran applied for educational benefits under the Post-9/11 GI Bill via an electronically filed VA Form 22-1990.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).  The Veteran requested Post-9/11 GI Bill benefits in lieu of MGIB benefits.

On August 9, 2009, the Veteran received notice that her application for educational benefits under the Post-9/11 GI Bill was approved. 

On August 18, 2009, the Veteran contacted the RO alerting them that she realized she was not eligible for the housing allowance portion of the benefit as she was enrolled in an on-line only program and wished to receive MGIB benefits instead of Post-9/11 GI Bill benefits.

In denying the Veteran's request, the RO has determined that the Veteran's election of benefits under the Post 9/11 GI Bill was "irrevocable" regardless of circumstances.

The Board notes that Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.

However, in implementing this new law, VA promulgated 38 C.F.R. § 21.9520 which states as follows:

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she--

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

 (1) Continues on active duty;

 (2) Is discharged from service with an honorable discharge;

 (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

 (4) Is released from service characterized as honorable for further service in a reserve component; or

 (5) Is discharged or released from service for--

 (i) A medical condition that preexisted such service and is not determined to be service-connected;

 (ii) Hardship, as determined by the Secretary of the military department concerned; or

 (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--

 (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607;

 (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or

 (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.

 (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following--

 (i) Identification information (including name, social security number, and address);

 (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program.");

 (iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

 (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have been met as the record contains a properly completed VA Form 22-1990 from the Veteran.  As such is contained in the claims file, it is not necessary to further determine whether there is an acknowledgement that she was making an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.

Quite simply, the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met.  Therefore, the Board must find that the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB.  The appeal must be denied.


ORDER

The appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


